                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                         GREAT FALLS DIVISION

 NANCY WALDENBERG,                             CV-18-116-GF-BMM

 Plaintiff,                                    ORDER

 v.

 WELLS FARGO BANK, N.A.,

 Defendant

       The Court has been informed that this case has settled. (Doc. 19.)

Accordingly, IT IS HEREBY ORDERED that all deadlines in the case are

VACATED and all motions TERMINATED. The parties shall file a stipulation

for dismissal and submit to the undersigned a proposed order of dismissal on or

before September 3, 2019, or show good cause for their failure to do so.


       DATED this 14th day of August, 2019.




                                       -1-
